DISMISS; and Opinion Filed December 8, 2015.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-15-01192-CV

                   IN THE INTEREST OF J.K. AND K.K., CHILDREN

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-56548-2013

                           MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Lang, and Justice Brown
                                  Opinion by Justice Brown
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that the parties have reached an agreement. Appellant no longer wishes to pursue the

appeal. Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE

151192F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF J.K.                            On Appeal from the 416th Judicial District
AND K.K., CHILDREN                                 Court, Collin County, Texas.
                                                   Trial Court Cause No. 416-56548-2013.
No. 05-15-01192-CV                                 Opinion delivered by Justice Brown. Chief
                                                   Justice Wright and Justice Lang
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Clairie Ndayiziga recover costs of the appeal from
appellant Jean Marie Kazenga.


Judgment entered this 8th day of December, 2015.




                                             –2–